PER CURIAM.
On this appeal by the defendant in a personal injury action, from an adverse judgment based on a jury verdict, appellants contend the court erred by denying their motions for new trial and for entry of a remittitur. In support thereof appellants argue that the damages awarded were excessive, such as to shock the judicial conscience, and were improperly induced by sympathy. Upon consideration thereof *619in the light of the record, briefs and argument, we hold, as did the able trial judge, the contentions of the appellant-defendants are without merit. No reversible error having been made to appear, the judgment is affirmed.